                 Case 20-11570-LSS      Doc 259     Filed 08/03/20     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                               :         Chapter 11
                                                     :
PYXUS INTERNATIONAL, INC., et al.,                   :         Case No. 20-11570 (LSS)
                                                     :
                  Debtors.                           :         (Jointly Administered)

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Richard J. Corbi proposed Counsel for the Official Committee of
Equity Security Holders in the above-referenced cases.
Dated: July 30, 2020                            /s/ Marc J. Phillips
                                                Marc J. Phillips (No. 4445)
                                                Montgomery McCracken Walker & Rhoads LLP
                                                1105 North Market Street, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 504-7823
                                                Email: mphillips@mmwr.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and I
am admitted in the United States District Court for the Southern District of New York. I submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.
Dated: July 30, 2020                            /s/ Richard J. Corbi
                                                Richard J. Corbi
                                                The Law Offices of Richard J. Corbi PLLC
                                                1501 Broadway, 12th Floor
                                                New York, NY 10036
                                                Telephone: (646) 571-2033
                                                Email: rcorbi@corbilaw.com

                                   ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                    LAURIE SELBER SILVERSTEIN
         Dated: August 3rd, 2020                    UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware
